--------------------------------------------------------------------------------

 
Exhibit 10.3

 
SECURITIES ESCROW AGREEMENT


THIS SECURITIES ESCROW AGREEMENT (this “Agreement”), dated May 13, 2008, is
entered into by and among Certified Technologies Corporation, a Nevada
corporation (the “Parent”), Zhaoheng Investment Limited (BVI), a British Virgin
Islands corporation (“Company”), Michael Friess (“Friess”) and Sanford Schwartz
(“Schwartz” and together with Friess, the “Principal Stockholders”) and Kramer
Levin Naftalis & Frankel LLP, with an address at 1177 Avenue of the Americas,
New York, New York 10036 (the “Escrow Agent”).  Capitalized terms used but not
defined herein shall have the meanings set forth in the Share Exchange Agreement
(as defined below).


W I T N E S S E T H:
 
WHEREAS, the Parent, the Company, and Guosheng Xu, the sole stockholder of the
Company (“Mr. Xu”), have entered into a Share Exchange Agreement, dated as of
May __, 2008 (the “Share Exchange Agreement”), pursuant to which, among other
things, Mr. Xu will exchange all of his shares of Company Stock for the issuance
of an aggregate of 69,686,970 shares of Parent Stock, which Parent Stock will be
issued to Embedded Internet (the “Share Exchange”);
 
WHEREAS, as an inducement to the Company to enter into the Share Exchange
Agreement, the Principal Stockholders have agreed to place the Escrow Shares (as
defined in Section 1.2 below) into escrow for the benefit of the Company and to
distribute such Escrow Shares to the Company in the event the Company exercises
its rights under Section 8.07 of the Share Exchange Agreement ; and
 
WHEREAS, the Parent, the Company and the Principal Stockholders have requested
that the Escrow Agent hold the Escrow Shares on the terms and conditions set
forth in this Agreement and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of this Agreement.


                      NOW, THEREFORE, in consideration of the covenants and
mutual promises contained herein and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged and intending to
be legally bound hereby, the parties agree as follows:
 


  ARTICLE I
TERMS OF THE ESCROW


1.1 The parties hereby agree to establish an escrow account (the “Escrow
Account”) with the Escrow Agent whereby the Escrow Agent shall hold the Escrow
Shares as contemplated by this  Agreement.
 
1.2 Upon the execution of this Agreement, the Principal Stockholders shall
deliver to the Escrow Agent stock certificates evidencing an aggregate of
444,498 shares of Common Stock, along with undated stock powers executed in
blank, as set forth on Schedule A (the “Escrow Shares”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.3   The parties hereby agree that the Escrow Shares shall be delivered as set
forth below:
 
(i) The Escrow Shares shall be held in the Escrow Account for a period of two
(2) years from the date of this Agreement (the “Escrow Period”).
 
(ii) In the event that the Company notified the Escrow Agent that the Company is
exercising its rights under Section 8.07 of the Share Exchange Agreement and
this Agreement, the Escrow Agent shall deliver the Escrow Shares to the Company
pursuant to the written instructions of the Company.
 
(iii) At the end of the Escrow Period, the Escrow Agent shall deliver to the
Principal Stockholders, the Escrow Shares remaining in the Escrow Account, on a
pro rata basis, at the applicable address set forth in Section 3.3 hereof.
 
(iv) Notwithstanding the foregoing to the contrary, if, during the Escrow
Period, Mr. Xu, together with his affiliates, successors and assigns,
beneficially owns less than fifty percent (50%) of the aggregate outstanding
shares of Common Stock of the Parent, the Escrow Agent shall promptly deliver
any Escrow Shares remaining in the Escrow Account to the Principal Stockholders,
the Company shall no longer not have any rights to the Escrow Shares and this
Agreement shall terminate and be of no further force and effect.
 
  ARTICLE II
REPRESENTATIONS OF THE PRINCIPAL STOCKHOLDERS


2.1 Each of the Principal Stockholders hereby represents and warrants to the
Company as follows:
 
(i) The Principal Stockholder is the record and beneficial owner of the Escrow
Shares set forth next to such Principal Stockholder’s name on Schedule A and has
good title to such Escrow Shares, free and clear of all pledges, liens, claims
and encumbrances, except encumbrances created by this Agreement.  There are no
restrictions on the ability of the Principal Stockholder to transfer such Escrow
Shares or to enter into this Agreement other than transfer restrictions under
applicable federal and state securities laws.
 
(ii) The performance of this Agreement and compliance with the provisions hereof
will not violate any provision of any law applicable to the Principal
Stockholder and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Principal Stockholder pursuant to the terms of the
certificate of incorporation or by-laws of the Parent or any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Principal Stockholder or affecting such Escrow Shares.  No notice to, filing
with, or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Principal Stockholder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
  ARTICLE III
MISCELLANEOUS


3.1            The Company will pay Escrow Agent a total of $1,000.00 for all
services rendered by Escrow Agent hereunder.
 
3.2 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained.  No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
3.3 All notices,  communications  and  instructions  required or desired to be
given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 
If to Escrow Agent:              Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste, Esq.
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000


If to the Parent:                     Zhaoheng Investment Limited (BVI)
P.O. Bo 957
Offshore Incorporations Centre
Road Town, Tortola
British Virgin Islands
Attention: _________________________
Facsimile:  (___) ___-____
 
If to the Principal Stockholders:


Michael Friess
5353 Manhattan Circle, Suite 101
Boulder, Colorado 80303
Facsimile:  (303) 499-6666


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


3.4 This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and permitted assigns of the parties hereto.
 
3.5 This Agreement is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior
 
 
 
 

--------------------------------------------------------------------------------

 
 
understandings with respect thereto.  This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the parties to be charged or by
its agent duly authorized in writing or as otherwise expressly permitted herein.
 
3.6 Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine.  This Agreement
shall not be construed as if it had been prepared by one of the parties, but
rather as if both parties had prepared the same.  Unless otherwise indicated,
all references to Articles are to this Agreement.
 
3.7 The parties hereto expressly agree that this Agreement shall be governed by,
interpreted under and construed and enforced in accordance with the laws of the
State of New York, without regard to conflicts of law principles that would
result in the application of the substantive laws of another jurisdiction.  Any
action to enforce, arising out of, or relating in any way to, any provisions of
this Agreement shall only be brought in a state or Federal court sitting in New
York City, Borough of Manhattan.
 
3.8 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, the Principal Stockholders and
the Escrow Agent.
 
3.9 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties.  The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
3.10 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
3.11 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver any documents or papers deposited or called for
thereunder in the absence of gross negligence, fraud and willful misconduct.
 
3.12 The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor which shall be paid by the Escrow Agent.  The Escrow Agent has acted as
legal counsel for the Company and may continue to
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
act as legal counsel for the Company from time to time, notwithstanding its
duties as the Escrow Agent hereunder.  The Company and the Principal
Stockholders consent to the Escrow Agent in such capacity as legal counsel for
the Company and waive any claim that such representation represents a conflict
of interest on the part of the Escrow Agent.  The Company and the Principal
Stockholders understand that the Escrow Agent is relying explicitly on the
foregoing provision in entering into this Agreement.
 
3.13 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to the
Company and the Principal Stockholders.  In the event of any such resignation,
the Principal Stockholders and the Company shall appoint a successor Escrow
Agent and the Escrow Agent shall deliver to such successor Escrow Agent any
Escrow Shares and other documents held by the Escrow Agent.  In addition, the
Escrow Agent shall resign and be discharged from its duties as escrow agent
hereunder if so requested in writing at any time by the Company and the
Principal Stockholders, jointly, provided, however, that such resignation shall
become effective only upon acceptance of appointment by a successor escrow agent
as provided above.
 
3.14 If the Escrow Agent reasonably requires other or further instruments in
connection with this Agreement or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
3.15 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents or the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent’s sole discretion (1) to retain in the Escrow
Agent’s possession without liability to anyone all or any part of said documents
or the Escrow Shares until such disputes shall have been settled either by
mutual written agreement of the parties concerned by a final order, decree or
judgment or a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (2) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or Federal court having competent subject matter
jurisdiction and located in the City of New York, Borough of Manhattan, in
accordance with the applicable procedure therefor.
 
3.16 The Company and each Principal Stockholder agree jointly and severally to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby other than any such
claim, liability, cost or expense to the extent the same shall have been
determined by final, unappealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, fraud or willful misconduct of the
Escrow Agent.
 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
13th day of May, 2008.
 


 
CERTIFIED TECHNOLOGIES CORPORATION
 
 
By:__________________________________
     Name:
     Title:
 
PRINCIPAL STOCKHOLDERS:
 
 
____________________________________
     MICHAEL FRIESS
 
 
 
____________________________________
     SANFORD SCHWARTZ
 
 
ESCROW AGENT:
 
KRAMER LEVIN NAFTALIS & FRANKEL LLP
 
By:____________________________________
     Name:
     Title:
 

 

 

 
 

--------------------------------------------------------------------------------

 
 
 

 
  Schedule A
 


Name of Principal
Stockholder:                                                                                Number
of Escrow Shares:


Michael
Friess                                                                                                            222,249


Sanford
Schwartz                                                                                                       222,249


 
 
 
 

 